Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was filed after the mailing date of the final Office action on 10/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 3/22/2021 was filed after the mailing date of the final Office action on 10/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Amendment
The amendment filed on 1/19/2021 has been entered. Claims 1 and 10 are currently amended.  Claims 7 and 15 are cancelled. Claims 1-6, 8-14 and 16-20 are pending with claims 5-6 withdrawn from consideration.  Claims 1-6, 8-14 and 16-20 are under examination in this office action.

Election/Restrictions
Claims 1-4, 8-14 and 16-20 are allowable. The restriction requirement between group I (claims 1-4) and group II (claims 5-6) , as set forth in the Office action mailed on 4/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/22/2020 is withdrawn.  Claims 5-6 , directed to mold or mold component product, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-6, 8-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 10 teach a prehardened steel material comprising the recited chemical composition.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art are the disclosures of Nakatsu et al (US 6413329 B1) and Shinsuke et al (JPH06279922A).  However, Nakatsu’s steel contains 3-8% of Cr (col.4 ln.8), which is far from the claimed range of 0.05-0.6% of Cr.  Shinsuke teaches a steel with the overlapping composition, but with lower hardness than the current invention; and it does not teach impact and cross sections of the current invention.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.

Conclusion
Claims 1-6, 8-14, and 16-20 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734